DETAILED ACTION
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #17028884 received on 6/18/2021. Claims 1-8 are amended. Claims 9-14 are left in original form. Claims 1-14 are pending. All pending claims are considered and examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gotfried et al. (US 20040232229 A1).
Regarding claim 1, Gotfried discloses (Fig. 3) an access system comprising:
a housing 312 configured for coupling to a vehicle 300 (¶44);
control circuitry coupled to the housing and operatively coupled to an electrical system of the vehicle (¶44 - a card reader 312, which can be electrically coupled to the ignition system 310; Fig. 3); and
a memory for storing information 326 (¶51);
where the control circuitry directly controls access to the vehicle via the operative coupling to the electrical system of the vehicle (¶44
Regarding claim 4, Gotfried discloses the apparatus of claim 1 above and further discloses wherein the information includes an identification number (¶51-¶52: digitized).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gotfried.
Regarding claim 6, Gotfried discloses the apparatus of claim 1 above and further discloses a first power source for providing power to the control circuitry (¶45 - The card reader 312 can receive power from a power supply 322).
Gotfried also discloses: power is consumed from the power supply 322, which may become an issue if the engine 311 of the vehicle 300 is off (¶70).
Gotfried does not explicitly disclose a secondary power source physically coupled to the first power source for recharging the first power source.
It would have been obvious to one of ordinary skill in the art at the time of invention that while a vehicle engine is on, an alternator, as is well known in the art, recharges the vehicle battery.
Regarding claim 7, Gotfried teaches the apparatus of claim 6 above and further teaches wherein the first power source includes a battery for providing power to the control circuitry (¶45 - power supply 322 can be an automobile battery).
Response to Arguments
Applicant's arguments filed 6/18/2021 have been fully considered but they are not persuasive.
In response to Applicants argument that Gotfried does not teach a “Radio Frequency Identification (RFID) system” (see Remarks, pg. 6), the Examiner respectfully disagrees. Gotfried discloses that the transceiver 118 can transmit and receive radio frequency (RF) signals (¶32) and transceiver 118 can receive authorizing signals from an external biometric identifier (¶32). Therefore, the system disclosed by Gotfried is for identification through radio frequency, is considered as equivalent for the claimed radio frequency identification system and the rejection is maintained.
In response to Applicants argument that Gotfried does not teach an “RFID system… further comprising… a first power source”, as claimed by applicant, much less a “secondary power source physically coupled to the first power source” (see Remarks, pg. 8), the Examiner respectfully disagrees. The RFID system, as previously described, the power supply 322 (¶45) is equivalent to the claimed first power source. Gotfried also discloses that power is consumed from the power supply 322, which may become an issue if the engine 311 of the vehicle 300 is off (¶70). This implies that a running engine will prevent the power supply from being depleted. Although this is sufficient teaching to be equivalent to a secondary power source physically coupled to the first power source for recharging the first power source, it is also well known in the art that automobile engines utilize an alternator to recharge automobile batteries. Therefore, all the limitations of the claim are taught by the prior art, the arguments are not persuasive, and the rejection is maintained.
Allowable Subject Matter
Claims 8-14 are allowed.
Claims 2-3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record does not teach or fairly suggest a Radio Frequency Identification (RFID) system, comprising: a housing configured for coupling to a vehicle; control circuitry coupled to the housing and operatively coupled to an electrical system of the vehicle; and a memory for storing information; where the control circuitry directly controls access to the vehicle via the operative coupling to the electrical system of the vehicle; wherein the control circuitry is configured to receive a query originating from a portable telephone, and transmit at least an identification number, in response to the query (claims 1-2); nor a Radio Frequency Identification (RFID) system, comprising: a housing configured for coupling to a vehicle; control circuitry coupled to the housing and operatively coupled to an electrical system of the vehicle; and a memory for storing information; where the control circuitry directly controls access to the vehicle via the operative coupling to the electrical system of the vehicle; wherein access to portions of the information stored in the memory is selectively allowed or denied based on information received from an inquiring entity (claims 1 & 5); nor a method, comprising: receiving a query at a Radio Frequency Identification (RFID) system operatively coupled to an electrical system of a vehicle; and directly controlling, by control circuitry of the RFID system, access to the vehicle via the operative coupling to the electrical system of the vehicle; wherein the RFID system includes a memory for storing information (claim 8).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TOAN C LY/               Primary Examiner, Art Unit 2887